DETAILED ACTION
This action is responsive to the request for continued examination filed 7/8/2022.
Claims 1-20 are pending.
All prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Criss, U.S. Patent No. 9,477,703 (“Criss”), in view of Avery, et al., U.S. PGPUB No. 2014/0280204 (“Avery”).
Criss teaches a system and method for calculating changes between versions of an item. With regard to Claim 1, Criss teaches a computer-implemented method, comprising:
under the control of one or more computer systems configured with executable instructions, obtaining current digital content for a current edition of a media object (Col. 3, lines 4-13 describe accessing multiple editions of a media object; Col. 2, lines 4-7 describe comparing a latest edition of an item); 
comparing, using one or more processors of the one or more computer systems, prior digital content for a prior edition of the media object to the current digital content to locate at least one difference between the current digital content and the prior digital content (Col. 3, lines 4-22 describe doing a content differential analysis to determine how much of the item has changed, including determining differences at the character or word level); 
determining contextual information for at least a subset of the at least one difference, the contextual information including one or more changes of at least the subset of the at least one difference (Col. 3, lines 53-60 describe that textbook sections and content contained therein can be determined. Col. 10, lines 9-43 describe that the system is both able to identify and highlight specific changes between editions in an interface, and calculate similarity scores for each section based on changes identified in the context of the section); 
generating, using the one or more processors, a difference score with respect to the current edition and the prior edition (Col. 3, lines 36-39 describe generating similarity scores indicating a score, ranking, or other indicator of a degree of similarity between the versions of the item); 
receiving a request for edition consumption information (Fig. 5 shows an item detail page that includes prices, publishing years, edition numbers, and ratings for each of a plurality of editions of a book);
providing the difference score, the difference score including an indication of whether to obtain the prior edition or the current edition (Col. 3, lines 40-44 describe a variety of methods for presenting a similarity score, including a numeric value or percentage, a letter grade, and a thumbs up or down that can be presented in combination. Col. 1, line 66 – Col. 2, line 28 describe that the similarity score is presented with regard to textbooks in order to guide both students and professors in determining whether to buy or use a new edition or older edition of a textbook for a particular class); and
providing navigational elements enabling at least a portion of the at least one difference to be presented on a remote device. (Col. 10, lines 23-28 describes that an option on a detail page can permit a user to access a side-by-side view with differences highlighted so a user can see them).
Criss, in view of Avery teaches the difference score representing, at least in part, both an extent of the at least one difference and the contextual information. Criss teaches the difference score determined for sections using the context information of which section differences are found in, as described above. Avery teaches at [0020] that changed and deleted words can be used to calculate a change percentage. [0021]-[0023] and Fig. 2 teach that change scores can be calculated using the differences detected in each of a plurality of document sections. Each section can have a weight specified therefor, which is then used along with the change percentages calculated for each section to produce an overall change score for the document.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Avery with Criss. Avery describes at [0004]-[0005] that different sections of documents can have different importance, and the significance of changes between versions of a document is not captured by simply producing a count of changes for each section. Therefore, one of skill in the art would seek to combine elements of Avery with Criss, in order to improve user experience by producing change scores that better reflect the importance of changes in a new version of a text to a prospective buyer.
Claim 5 recites a method substantially the same as the method of Claim 1, and is similarly rejected. Claim 15 recites a system which carries out a method substantially the same as the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Criss teaches that determining the contextual information includes determining a location for the differences in the subset. Col. 3, lines 50-60 describe that similarity scores can be generated for each of the contextual subsets of information in the book.
With regard to Claim 3, Criss teaches providing, along with the edition consumption information and the difference score, at least one option enabling a presentation of at least one of a portion of the contextual information or the at least one difference. Fig. 5 shows that the contextual information identifying various sections of a textbook can be displayed in an interface.
With regard to Claim 4, Criss teaches determining a second difference score with respect to the current edition and a second prior edition; and providing the second difference score for presentation with the edition consumption information. Fig. 5 shows that difference scores and consumption information for a current and two prior editions of a textbook.
With regard to Claim 6, Criss teaches determining the edition difference information at least in part by determining a percentage of the digital content for the current edition differing from the digital content for the prior edition. Col. 3, lines 40-42 describe that the differences between editions can be determined as a percentage value.
Claim 16 recites a system which carries out a method substantially the same as the method of Claim 6, and is likewise rejected.
With regard to Claim 7, Criss teaches determining a type of difference for each determined difference of the edition difference information, wherein only differences of at least one specified difference type are considered for the percentage of the digital content for the current edition that is different from the digital content for the prior edition. Col. 3, lines 4-22 describes that a differential analysis can be carried out to determine high level differences, such as titles, page count, length, headings, etc., or be carried out to determine string comparisons on every word or character to determine the differences. Therefore types of differences will each be of a level at which the analysis is carried out, and then used in determining the similarity score.
Claim 17 recites a system which carries out a method substantially the same as the method of Claim 7, and is likewise rejected.
With regard to Claim 8, Criss teaches determining the type of difference at least in part by analyzing metatags included in the digital content for the current edition or the digital content for the prior edition. Col. 6, lines 30-48 describe that various aspects of a book can be identified in the work, and Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting titles less and changes to problem sets more. Col. 11, lines 2-10 describe metadata being analyzed to determine information about the content portions. Col. 4, lines 30-36 likewise describe metadata identifying content parts as available for the similarity scoring.
With regard to Claim 9, Criss teaches that the media object is one of an e-book, an audio book, a video file, an audio file, or a video game. Col. 4, lines 18-40 describe many types of content that can be analyzed, including audiobooks, video games, songs, electronic books, and videos.
Claim 18 recites a system which carries out a method substantially the same as the method of Claim 9, and is likewise rejected.
With regard to Claim 10, Criss teaches determining respective weightings of the determined differences based at least in part upon the contextual information, the respective weightings indicating a relative significance of a respective difference. Col. 12, lines 27-46 describe that various types of differences can be weighted according to the identified aspects, such as weighting chapter text high but problem sets higher.
Claim 19 recites a system which carries out a method substantially the same as the method of Claim 10, and is likewise rejected.
With regard to Claim 11, Criss teaches generating new weightings over time for the different types of differences based at least in part upon at least one of user feedback or user interaction with content having determined edition difference information. Col. 12, lines 56-58 describe that relative weights can be changed depending on who accesses the content, thereby changing the weights over time as different users access the content.
With regard to Claim 12, Criss teaches scanning pages of at least one of the current edition or the prior edition to obtain at least a portion of the digital content for the current edition or the digital content for the prior edition. Col. 4, lines 27-30 describe that the content for comparison can be a scanned electronic representation of a physical, printed copy of content.
Claim 20 recites a system which carries out a method substantially the same as the method of Claim 12, and is likewise rejected.
With regard to Claim 13, it is obvious in light of the teachings of Criss to cause both the current edition and the prior edition to be shipped to an address associated with the request; and provide a return option enabling a return of either the current edition or the prior edition. Fig. 5 of Criss shows that each of the plurality of editions of a book has an associated “add to cart” button displayed therewith. 
Examiner takes Official notice that it was well-known at the time this application was effectively filed that an e-commerce shopping cart enabled a user to purchase multiple items added thereto, and that e-commerce transactions thusly completed typically permit a return option for any of the items purchased. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known with Criss, as this would provide a fully functional e-commerce system, by incorporating details of such a system with the edition comparison elements disclosed in detail in Criss. As this Official notice has not been traversed, it is now considered Applicant-admitted prior art for the purposes of examination.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Criss, in view of Avery, and in view of Gopalan, U.S. PGPUB No. 2015/0310307 (“Gopalan”).
With regard to Claim 14, Criss, in view of Gopalan teaches determining, based at least in part upon the determined differences between the current edition and the prior edition, whether the extent of the differences falls above or below a determined difference; providing for presentation a first indicator if the extent of the differences falls above the determined difference; and providing for presentation a second indicator if the extent of the differences falls below the determined difference, wherein the first indicator indicates that the prior edition is substantially similar to the current edition and the second indicator indicates that the prior edition is substantially different from the current edition.
Criss teaches at Col. 3, lines 36-44 that similarity scores computed between versions of a particular item can be represented in an interface in various formats, including graphical star ratings or a thumb up or down. Gopalan teaches a system and method for comparing media items. [0079] describes that recommendations can be displayed for items based on a similarity score, where a recommendation threshold can determine if a thumbs-up icon is shown. This suggests that the thumbs-up or thumbs-down similarity score indicator described in Criss can similarly be determined based on a similarity threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gopalan with Criss and Avery. Gopalan contains significant implementation details for how a thumbs-up, thumbs-down similarity graphic can work. Therefore, one of skill in the art would seek to combine these teachings of Gopalan with those of Criss and Avery, in order to improve user experience by enabling implementation of a graphic similarity indicator.



Response to Arguments
Applicant's arguments have been fully considered, however there is some doubt whether the claimed invention as embodied in the parent application was under an obligation of assignment to Amazon Technologies, Inc. at the time that application was effectively filed.
The patent issued for the parent to the current application, Patent No. 10,733,363, lists IMDB.COM, INC. as the assignee for the application. A search of the assignment records for the ‘363 patent does not show a subsequent assignment to Amazon Technologies, Inc. In addition, other patents for which IMDb.com, Inc. is the Applicant, and which were issued around 10/20/2015 when application for the ‘363 patent was filed, likewise list IMDb.com, Inc. as the assignee. Patent No. 8,996,526, issued 3/31/2015 and Patent No. 9,202,233, issued 12/1/2015 and which names the current inventor as a joint inventor, likewise both name IMDb.com, Inc. and not Amazon Technologies, Inc. as the assignee. Assignment records in the USPTO database for those patents do not show any assignment to Amazon Technologies, Inc. for those patents.
Examiner would expect the parent application and other patents which issued and were subject to an obligation of assignment to Amazon Technologies, Inc. at the time the parent application was filed would have assignments to Amazon Technologies, Inc. recorded in the patent assignment database. However, the Office has no record of any such assignments. The Office likewise has no record of assignments by IMDb.com, Inc. to Amazon Technologies, Inc. near the time the patent issued on the parent application on 7/15/2020. Additionally, Examiner was only able to locate one instance of an assignment made by IMDb.com, Inc. to Amazon Technologies, Inc. Application 14/868,883, which appears to be an application in which both parties retained an interest at filing, and which was assigned to Amazon Technologies, Inc. upon the issuance of a notice of allowance in March of 2018. 
In light of the lack of any recorded assignments of whole interests in patents from Applicant to Amazon Technologies, Inc. consistent with an obligation to assign, Examiner respectfully requests that Applicant provide objective evidence of the obligation to assign or of common ownership at the time of filing, in accordance with MPEP § 717.02(b)(III). Such evidence is required to disqualify Criss as a reference pursuant to 35 U.S.C. § 102(b)(2)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/13/2022